IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00248-CR
                                 No. 10-17-00249-CR

JEREMY RHYNES,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 40th District Court
                              Ellis County, Texas
                      Trial Court No. 40903CR & 40904CR


                          MEMORANDUM OPINION


      In two issues, appellant, Jeremy Douglas Rhynes, challenges his convictions for

two counts of forgery on application for title. See TEX. TRANSP. CODE ANN. § 501.155(a)(1)

(West 2013). Specifically, Rhynes contends that the evidence is legally insufficient to

prove: (1) that he signed the name of another without legal authority on an application
for title in trial court cause number 40904CR; and (2) his identity as the suspect in trial

court cause number 40903CR.1 We affirm.

                                          I.      BACKGROUND

        Rhynes was charged in two indictments with one count of forgery on application

for title pertaining to two different transactions for the sale of automobiles. Rhynes

pleaded “not guilty” to the charged offenses, and both offenses were tried together.

        The jury found Rhynes guilty of both charged offenses and sentenced him to five

years’ incarceration in trial court cause number 40903CR and ten years’ incarceration,

with community supervision recommended, and a $10,000 fine in trial court cause

number 40904CR.         The trial court sentenced Rhynes to ten years of community

supervision in trial court cause number 40904CR and ordered that the sentence run

concurrently with the sentence imposed in trial court cause number 40903CR. These

appeals followed.

                                    II.        STANDARD OF REVIEW

        In Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011), the Texas Court of

Criminal Appeals expressed our standard of review of a sufficiency issue as follows:

        In determining whether the evidence is legally sufficient to support a
        conviction, a reviewing court must consider all of the evidence in the light
        most favorable to the verdict and determine whether, based on that
        evidence and reasonable inferences therefrom, a rational fact finder could
        have found the essential elements of the crime beyond a reasonable doubt.

        1 Trial court cause number 40903CR corresponds with appellate cause number 10-17-00248-CR, and
trial court cause number 40904CR corresponds with appellate cause number 10-17-00249-CR.

Rhynes v. State                                                                                Page 2
        Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979);
        Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). This “familiar
        standard gives full play to the responsibility of the trier of fact fairly to
        resolve conflicts in the testimony, to weigh the evidence, and to draw
        reasonable inferences from basic facts to ultimate facts.” Jackson, 443 U.S. at
        319. “Each fact need not point directly and independently to the guilt of
        the appellant, as long as the cumulative force of all the incriminating
        circumstances is sufficient to support the conviction.” Hooper, 214 S.W.3d
        at 13.

Id.

        Our review of “all of the evidence” includes evidence that was properly and

improperly admitted. Conner v. State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if

the record supports conflicting inferences, we must presume that the factfinder resolved

the conflicts in favor of the prosecution and therefore defer to that determination. Jackson,
443 U.S. at 326, 99 S. Ct. at 2793. Furthermore, direct and circumstantial evidence are

treated equally:      “Circumstantial evidence is as probative as direct evidence in

establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to

establish guilt.” Hooper, 214 S.W.3d at 13. Finally, it is well established that the factfinder

can choose to believe all, some, or none of the testimony presented by the parties.

Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

        The sufficiency of the evidence is measured by reference to the elements of the

offense as defined by a hypothetically correct jury charge for the case. Malik v. State, 953
S.W.2d 234, 240 (Tex. Crim. App. 1997). A hypothetically-correct jury charge does four

things: (1) accurately sets out the law; (2) is authorized by the indictment; (3) does not


Rhynes v. State                                                                               Page 3
unnecessarily increase the State's burden of proof or unnecessarily restrict the State's

theories of liability; and (4) adequately describes the particular offense for which the

defendant was tried. Id. Under the certificate of title act, a person commits an offense if

he knowingly provides false or incorrect information or without legal authority signs the

name of another person on an application for a certificate of title. TEX. TRANSP. CODE

ANN. § 501.155(a)(1).

                         III.   TRIAL COURT CAUSE NUMBER 40904CR

        In his first issue, Rhynes contends that the State failed to produce proof that he

signed a title application with the name “Norma Beasley,” an individual who died in

2012, in an October 22, 2015 transaction involving the sale of a used 1997 Mercedes S-500

automobile to Lakeishia Shaw. The record reflects that Rhynes was charged in trial court

cause number 40904CR with “knowingly provid[ing] false or incorrect information or

without legal authority sign[ing] the name of another person, namely, Norma Beasley,

on an application for a certificate of title.” However, the State elected to proceed in this

cause number solely on the allegation of providing false or incorrect information. Indeed,

the application portion of the jury charge provided the following:

        Now, if you find from the evidence beyond a reasonable doubt that on or
        about October 22, 2015, in Ellis County, Texas, the defendant, JEREMY
        DOUGLAS RHYNES, did then and there knowingly provide false or
        incorrect information on an application for a certificate of title, then you will
        find the defendant guilty of Forgery on Application for Title as charged in
        the indictment.



Rhynes v. State                                                                             Page 4
Because Rhynes’s appellate complaint does not challenge this manner of committing the

charged offense, we conclude that this issue is inadequately briefed and, therefore,

presents nothing for review. See TEX. R. APP. P. 38.1(i); see also Busby v. State, 253 S.W.3d
661, 673 (Tex. Crim. App. 2008) (“This Court has no obligation to construct and compose

appellant’s issues, facts, and arguments ‘with appropriate citations to authorities and to

the record.’” (quoting TEX. R. APP. P. 38.1(i))). We overrule Rhynes’s first issue.

                        IV.    TRIAL COURT CAUSE NUMBER 40903CR

        In trial court cause number 40903CR, Rhynes was charged with “knowingly

provid[ing] false or incorrect information or without legal authority sign[ing] the name

of another person, namely, Larry Jordan, on an application for a certificate of title.” In

his second issue, Rhynes argues that the State failed to prove his identity as the suspect

with regard to this transaction, which involved the sale of a used 2003 BMW 530i

automobile to Kathy Holcomb. In particular, Rhynes asserts that his identity as the

suspect was never connected to his courtroom identification. We disagree.

A.      Applicable Law

        The State is required to prove beyond a reasonable doubt that the accused is the

person who committed the crime charged. Roberson v. State, 16 S.W.3d 156, 167 (Tex.

App.—Austin 2000, pet. ref’d) (citing Johnson v. State, 673 S.W.2d 190, 196 (Tex. Crim.

App. 1984); Rice v. State, 901 S.W.2d 16, 17 (Tex. App.—Fort Worth 1990, pet. ref’d)).

Identity may be proven by direct or circumstantial evidence. Id. (citing Earls v. State, 707


Rhynes v. State                                                                        Page 5
S.W.2d 82, 85 (Tex. Crim. App. 1986); Couchman v. State, 3 S.W.3d 155, 162 (Tex. App.—

Fort Worth 1999, pet. ref’d); Creech v. State, 718 S.W.2d 89, 90 (Tex. App.—El Paso 1986,

no pet.)). “In fact, identity may be proven by inferences.” Id. (citing United States v.

Quimby, 636 F.2d 86, 90 (5th Cir. 1981)); see Clark v. State, 47 S.W.3d 211, 214 (Tex. App.—

Beaumont 2001, no pet.); see also Jones v. State, 900 S.W.2d 392, 399 (Tex. App.—San

Antonio 1995, pet. ref’d) (explaining that the jury may use common sense and apply

common knowledge, observation, and experience gained in ordinary affairs of life when

giving effect to inference that may reasonably be drawn from evidence).

B.      Discussion

        In this cause number, both Holcomb and Detective Kyle Ranton of the Waxahachie

Police Department identified Rhynes as the person who committed the offense. In fact,

after testifying in detail about observing Rhynes filling out the application for title while

purporting to be Larry Jordan, Holcomb noted the following:

        Q [The State]:      And the person that you are calling—that purportedly
                            told you his name is Larry Jordan and I’m selling this
                            car, do you see him in the courtroom today?

        A [Holcomb]:        Yes, I do.

        Q:                  Would you please identify him?

        A:                  He is wearing a light blue shirt and dark blue suit.

        Q:                  Sitting with Defense Counsel?

        A:                  Yes, Ma’am.


Rhynes v. State                                                                        Page 6
        [Prosecutor]:        Judge, let the record reflect she’s identified the
                             Defendant.

        THE COURT:           Record will so reflect.

Moreover, Detective Ranton later explained how he arranged a photographic lineup and

that Holcomb identified Photograph 6—Jeremy Rhynes—as the perpetrator of the

offense. And finally, Detective Ranton also identified Rhynes in open court as the

individual for whom a warrant was issued in this cause number.

        Based on the foregoing, and viewing the evidence in the light most favorable to

the jury’s verdict, we cannot say that the evidence pertaining to the identity element of

the charged offense in this cause number is insufficient. See TEX. TRANSP. CODE ANN. §

501.155; Johnson, 673 S.W.3d at 196; Clark, 47 S.W.3d at 214; Roberson, 16 S.W.3d at 167;

Jones, 900 S.W.2d at 399; see also Jackson, 443 U.S. at 318-19, 99 S. Ct. at 2788-89; Lucio, 351
S.W.3d at 894. As such, we overrule Rhynes’s second issue.

                                       V.     CONCLUSION

        Having overruled both of Rhynes’s issues on appeal, we affirm the judgments of

the trial court.




                                                   JOHN E. NEILL
                                                   Justice




Rhynes v. State                                                                          Page 7
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed April 10, 2019
Do not publish
[CR25]




Rhynes v. State                              Page 8